DETAILED ACTION
Applicant's amendments and remarks, filed 11/2/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 19, and 20 amended.  The following is a complete response to the 11/2/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (US 2017/0311829) in view of West (US 2005/0154386).
Regarding claim 1, Beeckler teaches an apparatus comprising: (a) a catheter, wherein at least a portion of the catheter is sized and configured to fit within a lumen of a human cardiovascular system (catheter 24 as in par. [0068] and Fig. 4); and (b) an end effector positioned at a distal end of the catheter (with 80 and 72), wherein the end effector comprises: (i) an expandable assembly (leaves 30 with 31p and 31d), wherein the expandable assembly is configured to transition between a non-
(ii) at least one flex circuit (84), wherein each flex circuit of the at least one flex circuit comprises:
(A) a flexible substrate secured to at least one deformable strut or cage (34 attached to 30), and
(B) an electrode secured to the flexible substrate (33 secured to 34 as in at least Fig. 5), wherein the expandable assembly in the expanded state is configured to urge the electrode into contact with tissue (Fig. 4), the electrode having a fishbone-like configuration that defines a longitudinally elongated portion and a plurality of fingers extending transversely from the longitudinally elongated portion (par. [0073] and Fig. 3 with a longitudinal portion and fingers extending from the longitudinal portion).
Beeckler is silent regarding the flexible substrate secured to the expandable assembly without adhesive. However, West teaches attaching a similar strut structure with electrodes to an expandable assembly using sutures (par. [0218] and Fig. 30).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with sutures rather than adhesive to attach structures. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements.
Regarding claim 2, Beeckler teaches wherein the expandable assembly comprises a plurality of longitudinally extending struts angularly space apart from each other in an array about a longitudinal axis (longitudinally extending struts 31d and 31p).
Regarding claim 3, Beeckler teaches wherein the struts are configured to transition between a generally straight configuration and an outwardly bowed configuration to thereby transition the expandable assembly between the non-expanded state and the expanded state, respectively (Flat like Fig. 5 and curved like Fig. 3).
Regarding claim 4, Beeckler teaches wherein the flexible substrate of each flex circuit is secured to a corresponding pair of struts of the plurality of struts (each flexible substrate 34 secured to 31p and 31d), But is silent wherein each strut of the plurality of struts comprises a self-expanding member. However, West teaches struts made of nickel titanium alloy (par. [0095]).
It would have been obvious to one of ordinary skill in the art to modify the struts of Beeckley such that they are made of nickel titanium alloy, as a known basket structure material that is self-expanding.
Regarding claim 5, Beeckler teaches wherein each strut comprises at least one coupling tab (distal and proximal ends of the distal and proximal struts 31d and 31p respectively, which tuck under and are fasted to catheter 24 as in par. [0070]), wherein the flexible substrate of each flex circuit is secured to the at least one coupling tab of each strut of the corresponding pair of struts (34 coupled to 31d and 31p and by extension the tabs).
Regarding claim 6, Beeckler teaches the end effector further comprising a distal hub (distal ring as in par. [0070]), wherein distal portions of the struts are secured to the distal hub (distal portions of struts 31d fastened to distal ring as in par. [0070)]).
Regarding claim 7, Beeckler teaches further comprising a central shaft secured to the hub (shaft 70), wherein the shaft extends through the expandable assembly (70 through 80), but is not explicit wherein the expandable assembly is configured to transition between the non-expanded state and the expanded state in response to relative longitudinal movement between the distal end of the catheter and the combination of the hub and the central shaft.
However, West teaches the expandable assembly is configured to transition between the non-expanded state and the expanded state in response to relative longitudinal movement between the distal end of the catheter and the combination of the hub and the central shaft (Fig. 2a-2b, with the distal hub 22 closer in a non-expanded state to the distal end of the catheter).

end is longer. This would allow the device to maintain a diameter that allows it to navigate through tissue.
Regarding claim 8, Beeckler teaches wherein each strut includes a pair of longitudinally extending segments and a distal bend joining the longitudinally extending segments (31d and 31p as the pair of segments of the strut, with a distal bend with 34 joining the segments).
Regarding claim 9, Beeckler is silent regarding wherein the expandable assembly further comprises a plurality of circumferentially extending struts extending between the longitudinally extending struts.
However, West teaches circumferential struts extending between the longitudinally extending struts (sections between holes 310 with dimensions D and W as in Fig. 32D).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with the circumferential struts of west, allowing for evenly spaced longitudinal struts for even electrode treatment.
Regarding claim 10, Beeckler is silent regarding wherein the circumferentially extending struts are configured to urge the longitudinally extending struts angularly away from each other.
However, West teaches circumferential struts extending between the longitudinally extending struts (sections between holes 310 with dimensions D and W as in Fig. 32D).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with the circumferential struts of west, allowing for evenly spaced longitudinal struts for even electrode treatment.
Regarding claim 11, Beeckler is not explicit regarding wherein the end effector further comprises a sleeve positioned over the expandable assembly, wherein the at least one flex circuit is secured to the sleeve.

It would have been obvious to one of ordinary skill in the art to modify Beeckler with the sleeve of West, to evenly space the electrodes.
Regarding claim 12, Beeckler and West are silent regarding wherein the sleeve comprises a textile material.
However, West teaches sutures holding the flex circuit to the expandable assembly (par. [0218] and Fig. 30).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with the sutures of West, as a way to hold the flex circuit to the expandable assembly rather than adhesive. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements.
Regarding claim 13, Beeckler is silent wherein the at least one flex circuit is secured to the expandable assembly via one or more sutures.
However, West teaches sutures holding the flex circuit to the expandable assembly (par. [0218] and Fig. 30).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with the sutures of West, as a way to hold the flex circuit to the expandable assembly rather than adhesive. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements.
Regarding claim 16, Beeckler teaches the expandable assembly configured to form a bulbous shape in the expanded state (Fig. 2).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of West, in further view of Chan (US 2009/0240249).
Regarding claim 14, Beeckler is silent regarding wherein the at least one flex circuit is secured to the expandable assembly via one or more rivets.

t would have been obvious to one of ordinary skill in the art to modify Beeckler with the rivets of Chan, as a way to hold the flex circuit to the expandable assembly rather than adhesive. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of West, in further view of Salahieh (2017/0042615).
Regarding claim 17, Beeckler is not explicit wherein the expandable assembly is configured to form a conical shape in the expanded state.
However, Salahieh teaches expandable members with electrodes having various shapes, including conical, to provide for different benefits (par. [0163] conical shape).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with a different expandable assembly shape, as in Salahieh. This would allow for different treatment patterns.
Regarding claim 18, Beeckler is silent wherein the expandable assembly is configured to form a pear shape in the expanded state. However, Salahieh teaches expandable members with electrodes having various shapes to provide for different benefits (par. [0163] many shapes for an expandable membrane), and further shows a pear shaped expandable member (Fig. 20b). It would have been obvious to one of ordinary skill in the art to modify Beeckler with a different expandable assembly shape, as in Salahieh. This would allow for different treatment patterns.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koblish (US 2002/0087208) in view of West.
Regarding claim 19, Koblish teaches an apparatus comprising:

(b) an end effector positioned at a distal end of the catheter (balloon distal end 106), wherein the end effector comprises:
 (i) an expandable wire frame assembly (frames 134 as in Fig. 5), wherein the expandable wire frame assembly is configured to transition between a non-expanded state and an expanded state (balloon and frame expand and deflate as in par. [0135] and Figs. 2 and 3), and
(ii) at least one flex circuit (84), wherein each flex circuit of the at least one flex circuit comprises:
(A) a flexible substrate (108) secured to the expandable wire frame assembly (108 secured to 134), the flexible substrate being outwardly positioned in relation to the expandable wire frame assembly (108 external to 134 as in Fig. 5), the flexible substrate including an outwardly facing surface (108 with outward facing surface having electrode 120) and
(B) an electrode secured to the outwardly facing surface of the flexible substrate (120 as in Fig. 3), wherein the expandable wire frame assembly in the expanded state is configured to urge the electrode into contact with tissue (Fig. 5, expands to contact tissue).
Koblish is silent regarding the flexible substrate secured to the expandable wire frame assembly via one or more structures selected from the group consisting of loops, rivets, or stitches.
However, West teaches attaching a similar strut structure with electrodes to an expandable assembly using sutures (par. [0218] and Fig. 30).
It would have been obvious to one of ordinary skill in the art to modify Koblish with attaching the flexible substrate to the expandable wire frame via stitches. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements. While the struts of West are outside the balloon assembly, one of ordinary skill in the art would appreciate that keeping the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of West, in further view of Just (US 2012/0143298).
Regarding claim 20, Koblish teaches an electrophysiology device comprising:
(a) an expandable assembly (balloon catheter 108), wherein the expandable assembly is configured to mechanically transition between a non-expanded state (108 is configured to expand and contract);
(b) a sleeve positioned about the expandable assembly (balloon 26); and
(c) at least one flex circuit (84), wherein each flex circuit of the at least one flex circuit comprises;
(i) a flexible substrate secured to the sleeve (34 secured to 26), and
(ii) an electrode secured to the flexible substrate (33), the electrode having a fishbone-like configuration that defines a longitudinally elongated portion and a plurality of fingers extending transversely from the longitudinally elongated portion (Fig. 3), wherein the expandable assembly in the expanded state is configured to urge the electrode into contact with tissue (Fig. 4).
Koblish is silent regarding the substrate secured without adhesive, and the expandable assembly to mechanically transition between a non-expanded state and an expanded state in response to a distal portion of the expandable assembly moving closer to a proximal portion of the expandable assembly.
However, West teaches attaching a similar strut structure with electrodes to an expandable assembly using sutures (par. [0218] and Fig. 30).Just teaches expanding and retracting according to moving a proximal and a distal end of the balloon section relative to one another (Fig. 7 and par. [0042]).
It would have been obvious to one of ordinary skill in the art to modify Beeckler with attaching the flexible substrate to the expandable wire frame via stitches. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements. It would have further been .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 remains objected to for the reasons in the action dated 8/17/21.
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/2/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koblish as a primary reference. For claim 1 and its dependents, a new interpretation of Beeckler is being made with the expandable element as the leaves 30 rather than balloon 80.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794